Exhibit 10.9

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

Execution Version

 

AMENDMENT TO THE DISTRIBUTION AND COMMERCIALIZATION AGREEMENT

 

This AMENDMENT TO THE DISTRIBUTION AND COMMERCIALIZATION AGREEMENT (this
“Amendment”) is effective as of June 26, 2015 (the “Amendment Effective Date”)
by and between ANACOR PHARMACEUTICALS, INC., a Delaware corporation having its
principal place of business at 1020 East Meadow Circle, Palo Alto, CA 94303
(“Anacor”) and SANDOZ INC., a Colorado corporation having its principal place of
business at 100 College Road West, Princeton, NJ 08540 (“Sandoz”).  Anacor and
Sandoz are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.  Capitalized terms used but not defined herein
shall have the meanings such terms are given in the Agreement.

 

RECITALS

 

A.            Anacor and Sandoz are parties to that certain Distribution and
Commercialization Agreement, dated as of July 18, 2014 (the “Agreement”),
pursuant to which Anacor granted Sandoz the exclusive right to distribute the
Product in the Territory.

 

B.            The Parties now desire to amend the Agreement, in accordance with
Section 15.1 thereof, to provide for (i) the payment by Anacor to Sandoz of
twenty million Dollars ($20,000,000) which will be used to fund a portion of the
Kerydin 2015 Commercialization Expenses in accordance with this Amendment,
(ii) certain new payment obligations, and (iii) the adjustment of certain
existing payment obligations under the Agreement.

 

NOW, THEREFORE, Anacor and Sandoz agree as follows:

 

1.                                      AMENDMENT OF THE AGREEMENT

 

Anacor and Sandoz hereby agree to amend the terms of the Agreement as provided
below, effective as of the Amendment Effective Date.

 

1.1          The following new definitions are hereby added to the end of
Article 1 of the Agreement:

 

“1.95 “Kerydin 2015 Commercialization Expenses” means all internal and
out-of-pocket expenses incurred by Sandoz in calendar year 2015 to conduct
Commercialization activities in calendar year 2015, including, but not limited
to, direct-to-consumer advertising and other consumer marketing and promotional
activities.

 

1

--------------------------------------------------------------------------------


 

1.96 “Amendment” means that certain Amendment to the Distribution and
Commercialization Agreement, effective as of June 26, 2015 by and between the
Parties.”

 

1.2          The last sentence of Section 6.1 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

“Subject to Section 6.4, each Party shall be responsible for the costs it incurs
to conduct its respective Commercialization activities.”

 

1.3          Section 6.4 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“6.4        Commercialization Costs.

 

(a) Except as provided in Sections 6.4 and 6.5, each Party shall be solely
responsible for all costs and expenses incurred by or on behalf of such Party or
its Affiliates in the Commercialization of the Product in the Territory.

 

(b) Anacor shall contribute twenty million Dollars ($20,000,000) to fund a
portion of the Kerydin 2015 Commercialization Expenses (the “Anacor 2015
Commercialization Expense Payment”) as set forth in Section 6.4(c) below. 
Unless otherwise agreed in writing by the Parties, Sandoz shall incur no less
than [*****] of Kerydin 2015 Commercialization Expenses (inclusive of the Anacor
2015 Commercialization Expense Payment).  Unless otherwise agreed in writing by
the Parties, the Anacor 2015 Commercialization Expense Payment shall be
allocated as follows: [*****].

 

(c) In accordance with Section 6.4(b), Anacor shall pay to Sandoz the Anacor
2015 Commercialization Expense Payment as follows: (i) five million Dollars
($5,000,000) on or before the close of the second Calendar Quarter of 2015,
(ii) seven and a half million Dollars ($7,500,000) on or before the close of the
third Calendar Quarter of 2015 and (iii) seven and a half million Dollars
($7,500,000) on or before the close of the fourth Calendar Quarter of 2015. 
Within [*****] after [*****], Sandoz shall provide Anacor with [*****].  Sandoz
shall maintain complete and accurate records in sufficient detail to permit
Anacor to confirm the accuracy of [*****], and Anacor shall have the right to
audit such records in accordance with the procedures set forth in Section 8.9.”

 

1.4          Section 8.5(a) of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

“(a)         Minimum Payments.  The Parties have agreed to cumulatively total
payments being made to Anacor under Sections 8.4(b) and (c)(ii) following
Completion of Recoupment (if applicable) in order to periodically compare these
sums to a payment schedule set forth below and, to the extent of a shortfall,
for Sandoz to make up the difference with additional payments to Anacor as
provided under this Section 8.5(a) (the “Minimum Payments”); provided, the
Parties also have agreed that under certain circumstances as detailed in
Section 8.4(c) and Section 8.5(b), the time period for measuring and making
certain of the Minimum Payments will be extended under specified circumstances
set forth in Section 8.4(c) and Section 8.5(b).  The obligation to make Minimum
Payments begins upon the Initiation of Commercialization and ends after the
eighth Qualifying Time Period.  Assuming none of the circumstances set forth in
Section 8.4(c) or Section 8.5(b) alter the timing of the Minimum Payments, the
Minimum Payments shall be paid with respect to Calendar Years 2016 and 2017, and
the Parties will evaluate whether and in what amount a Minimum Payment is due on
a Calendar Quarter basis (in such event, each such Calendar Quarter, a
“Qualifying Time Period”).  For the avoidance of doubt, Sandoz shall not be
obligated under this Section 8.5(a) to cumulatively pay any more than (x) the
amount set forth below for a particular Qualifying Time Period or (y) $65
million in total for the first four Qualifying Time Periods (expected to
coincide with Calendar Year 2016) or (z) $65 million in total for the fifth
through eighth Qualifying Time Periods (expected to coincide with Calendar Year
2017).  For example, if Sandoz paid [*****] for the first Qualifying Time
Period, and paid [*****] for the second Qualifying Time Period, then the
additional payment for the second Qualifying Time Period shall be [*****] (i.e.,
[*****], less [*****] for the first Qualifying Time Period and [*****] for the
second Qualifying Time Period).

 

Expected payment Qualifying Time Periods; Corresponding cumulative Minimum
Payments under Sections 8.4 and 8.5

 

first Qualifying Time Period (expected to be Q1 2016)

[*****]

second Qualifying Time Period (expected to be Q2 2016)

[*****]

third Qualifying Time Period (expected to be Q3 2016)

[*****]

fourth Qualifying Time Period (expected to be Q4 2016)

$65 million

 

 

Note: Total Minimum Payments for First Four Qualifying Time Periods = $65
million.

 

fifth Qualifying Time Period (expected to be Q1 2017)

[*****]

sixth Qualifying Time Period (expected to be Q2 2017)

[*****]

seventh Qualifying Time Period (expected to be Q3 2017)

[*****]

eighth Qualifying Time Period (expected to be Q4 2017)

$65.00 million

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

Note: Total Minimum Payments for Fifth through Eighth Qualifying Time Periods =
$65 million.”

 

1.5          Section 13.9(d)(ii) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(ii) Payment.  If Anacor exercises the Repurchase Option, Anacor shall pay
Sandoz a repurchase option fee as follows (the “Repurchase Option Fee”), based
on [*****].

 

[*****]

 

Repurchase Option Fee

[*****]

 

[*****]

[*****]

 

[*****]

[*****]

 

[*****]

[*****]

 

[*****]

 

Anacor shall pay the Repurchase Option Fee in two separate payments.  The first
payment (the “First Payment”) will be due on the Repurchase Option Date and will
equal [*****].  To calculate the First Payment, Anacor will [*****].  The second
payment, which will equal the difference between the Repurchase Option Fee and
the First Payment, will be due within [*****].”

 

2.                                      MISCELLANEOUS

 

2.1          Full Force and Effect.  Except as expressly amended by this
Amendment, all of the terms and provisions of the Agreement are and shall remain
in full force and effect and are hereby ratified and confirmed by the Parties.
On and after the Amendment Effective Date, each reference in the Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import will
mean and be a reference to the Agreement, as amended by this Amendment.

 

2.2          Entire Agreement.  The Agreement, as amended by this Amendment,
constitutes the entire agreement, both written and oral, between the Parties
with respect to the subject matter hereof, and any and all prior agreements with
respect to the subject matter hereof, either written or oral, expressed or
implied, are superseded hereby, merged and canceled, and are null and void and
of no effect.

 

2.3          Governing Law.  This Amendment will be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of law

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

principles thereof.  Each Party hereto agrees that any such proceeding will be
conducted solely in the English language.

 

2.4          Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be an original and all of which together will
constitute one instrument.

 

[Signature Page Follows]

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Anacor and Sandoz have executed this Amendment by their
respective duly authorized representatives as of the Amendment Effective Date.

 

 

ANACOR PHARMACEUTICALS, INC.

 

SANDOZ INC.

 

 

 

By:

/s/ Paul L. Berns

 

By:

/s/ Peter Goldschmidt

 

 

 

 

 

Name:

Paul L. Berns

 

Name:

Peter Goldschmidt

 

 

 

 

 

Title:

President & CEO

 

Title:

President, Head of N. America

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

6

--------------------------------------------------------------------------------